DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

	Claims 4-5, 13-14, and 18 have been cancelled.  Claims 1-3, 6, 7, and 9 have been amended as requested in the amendment filed on June 30, 2021. Following the amendment, claims 1-3, 6-12 and 15-17 are pending in the instant application and are under examination in the instant office action.
As currently amended, the claims have overcome the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, set forth in the previous action.

Claim Objections
Claim 9 stands as objected to for reasons set forth in the previous action. The claim contains parentheses that are not acceptable (“(poly)peptide”).  Appropriate correction is required.

Claim Rejections - 35 USC § 112 (Maintained)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

As currently amended, Claims 1-3, 6-12 and 15-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In making a determination of whether the application complies with the written description requirement of 35 U.S.C. 112, first paragraph, it is necessary to understand what Applicant has possession of and what Applicant is claiming. Claim 1 recites “a polypeptide comprising SEQ ID NO: 1, a homologue with at least 95% amino acid identity thereof, or a fragment thereof comprising at least 12 amino acids” (emphasis added).  Claims 2-3, 6-12 and 15-17 are dependent from Claim 1, do not further limit the homologue or fragment, and are therefore included in the rejection.  
SEQ ID NO:1 is a 695 amino acid protein. A 5% difference in identity would allow for 34 amino acids to be substituted, deleted or added. Claim one further comprises fragments having as little as 12 amino acids.  There is no written description in the specification as filed that aids a person having ordinary skill in the art as to which 12 amino acids should be conserved. The claims do not require that the “homologue” or “fragment” possess any particular structure or other distinguishing feature.  Therefore, the claims are directed to a genus of homologues and a genus of fragments.
any fragment.  Regarding fragments, the specification teaches only fragments of amyloid beta peptides (ex. amyloid beta 46; SEQ ID NO: 3, see pages 3, 9 and 11-12). Thus, the claims are drawn to a genus of molecules that is defined merely defined by % identity or length, and the instant specification fails to describe the molecules encompassed by the claims.  
  The specification fails to provide a representative number of species for each recited genus. The specification describes only one species of fragment encompassed by the claims APP – C99 (SEQ ID NO:2), which is 99 amino acids long; yet the claims encompass fragments as small as 12 amino acids in length.  Thus, the specification fails to provide adequate description for the genus of fragments encompassed by the claims.  There is no disclosure of a single homologue having 95% identity or more as required by the claims. Accordingly, in the absence of sufficient recitation of distinguishing identifying characteristics, or a representative number of species within each genus, the specification does not provide adequate written description of the claimed genera.
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. § 112 is severable from its enablement provision (see page 1115).
Claim Rejections - 35 USC § 101 (Withdrawn)
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


As currently amended, the combination of elements recited in addition to the judicial exception(s) were not well-understood, routine and conventional activities at the time of filing.  Applicants’ own work was the first to demonstrate thermal destabilization of gamma-secretase (Cell, Volume 170, Issue 3, 27 July 2017, Pages 443-456.e14)  Therefore, the additional elements reflect an inventive concept over what was known in the art prior to filing.  (STEP 2B: YES).
For this reason, the rejection under 35 U.S.C. is withdrawn.

Claim Rejections - 35 USC § 102 (Withdrawn)
As amended, Claims 1-3, 6-12, and 15 have overcome the rejection under 35 U.S.C. 102(a)(1) as being anticipated by Mitani et al., 2014 (cited on the ISR filed 7/11/2019).  Mitani et al. fail to teach: “determining a first temperature that thermally destabilizes a gamma- secretase complex by measuring a decrease in the ratio of AB38/AB42 or of AB40/AB43 or of AB40/AB42 or of (AB38+AB40)/(AB42+AB43) peptides in a first system at the first temperature as compared to the ratio of AB38/AB42 or of B40/AB43 or of AB40/AB42 or of (AB38+AB40)/(AB42+AB43) at a second temperature under identical conditions except the second temperature being lower than the first temperature the first system comprising:
the gamma-secretase complex, and
a polypeptide comprising SEQ ID NO:1, a homologue with at least 95 %

acids”.
The closest art that demonstrates the method at two different temperatures is the inventors’ own and does not qualify as prior art.  (Cell, Volume 170, Issue 3, 27 July 2017, Pages 443-456.e14).

Claim Rejections - 35 USC § 103 (Withdrawn)
As amended, the rejection of Claims 16 and 17 under 35 U.S.C. 103 as being unpatentable over Mitani et al. in view of Matsumura et al., 2014 is withdrawn.  The Mitani et al., art does not teach the current claim limitations.
 
Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY NEE MACFARLANE whose telephone number is (571)270-3057.  The examiner can normally be reached on M-F 8-5 & most Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STACEY N MACFARLANE/Examiner, Art Unit 1649                                                                                                                                                                                                        


/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649